—Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered January 12, 1995, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
Defendant pleaded guilty to the crime of criminal possession of a weapon in third degree in satisfaction of an indictment charging him with this crime as well as unlawful possession of marihuana. In accordance with the plea agreement, he was sentenced to a term of l½ to 4 years in prison and was fined $5,000. Defendant contends that he was denied the effective assistance of counsel and that he was illegally deprived of earned jail time. Initially, inasmuch as defendant made a knowing *783and voluntary waiver of his right to appeal as part of the plea agreement, he is precluded from raising these claims now. Nevertheless, were we to consider the merits, we would find that defendant was provided meaningful representation and that his agreed upon sentence was properly calculated.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.